   Case 2:20-cr-00036-RMP   ECF No. 3    filed 03/03/20   PageID.5 Page 1 of 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


                               PENALTY SLIP                    Mar 03, 2020
                                                                   SEAN F. MCAVOY, CLERK



DEFENDANT NAME: JAVIER R. TIJERINA

TOTAL NO. COUNTS: 2


VIO: 21 U.S.C. § 841(a)(1), (b)(1)(C)
     Possession with Intent to Distribute a Mixture and Substance
     Containing a Detectable Amount Methamphetamine
     (Count 1)

PENALTY: CAG not more than 20 years;
         and/or $1,000,000 fine;
         not less than 3 years nor more than life supervised release;
         a $100 special penalty assessment; and,
         denial of certain federal benefits pursuant to 21 U.S.C. §§ 862 and
         862a


VIO: 18 U.S.C. §§ 922(g)(1), 924(a)(2)
     Felon in Possession of Firearms
     (Count 2)

PENALTY: CAG not more than 10 years;
         and/or $250,000 fine;
         not more than 3 years supervised release; and
         a $100 special penalty assessment


Notice of Criminal Forfeiture Allegations:
21 U.S.C. § 853, 18 U.S.C. § 924 and 28 U.S.C. § 2461



CASE
NO.         2:20-CR-36-RMP-1

AUSA        JAG
INITIAL
